Citation Nr: 0020621	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-45 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hallux valgus, status post bunionectomy, right foot with 
calluses and hammertoes.

2.  Entitlement to a rating in excess of 10 percent for 
hallux valgus, status post bunionectomy, left foot with 
calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1970, and from June 1973 to August 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey, 
which effectuated a hearing officer's decision and granted 
service connection for bilateral hallux valgus with 
hammertoes and bilateral plantar callosities with corns; a 10 
percent disability rating was assigned, effective from August 
26, 1994, pursuant to 38 C.F.R. Part 4, Diagnostic Code 5282.  
A hearing was held before the undersigned Member of the Board 
at such Regional Office in July 1997.

The appeal was last before the Board in November 1997, at 
which time it was remanded for further development.  Until 
November 1998, the as then adjudicated service-connected 
disability germane to the appeal was stated as "bilateral 
hallux valgus with hammertoes and bilateral plantar 
callosities and corns", rated 10 percent disabling, exclusive 
of temporary total convalescent ratings.  In conjunction with 
the development directed in the November 1997 remand, a 
rating decision entered in November 1998, assigned separate 
10 percent ratings for hallux valgus, status post 
bunionectomy involving each foot (effective from March 1, 
1998), with which respective evaluations the veteran 
continues to disagree.  In a June 1999 rating, the RO 
assigned an effective date of August 26, 1994, for the 
separate 10 percent evaluation for right foot disability, 
noting that the November 1998 rating in effect granted a 
separate 10 percent evaluation to go along with the single 10 
percent evaluation that had been in effect since August 26, 
1994.  In November 1999, the veteran's file was transferred 
to the VA Regional Office (RO) in Indianapolis, Indiana, as 
the veteran now resides under its jurisdiction.

Thereafter, the appeal was returned to the Board.

In apparently November 1998, the veteran submitted an item in 
which he asserted entitlement to a temporary total disability 
rating, in accordance with 38 C.F.R. § 4.30 (1999), based on 
surgery performed in October 1998.  Inasmuch as such claim 
has apparently not yet been adjudicated, it is referred to 
the RO for such purpose.

The veteran was apparently paid disability compensation for 
temporary total convalescent ratings from August 20 to 
September 30, 1997, and from January 14 to February 28, 1998 
(per the November 5, 1999, letter sent to him), but these 
convalescent ratings under paragraph 30 do not appear in the 
June 1999 rating sheet under the respective disabilities.  
This matter is brought to the RO's attention.


REMAND

This case was remanded to the RO in November 1997 as the 
veteran had undergone at least one operation, in May 1997, 
subsequent to the most recent VA examination, which was in 
May 1996.  Accordingly, the veteran was examined by VA in 
March 1998.  It appears that he has not undergone further 
surgery to his left foot since that examination.  He has, 
however, undergone surgery to his right foot in April and 
October 1998.  The only clinical evidence following the most 
recent post surgical convalescence is an April 2000 podiatry 
clinic outpatient treatment note, which is only partially 
legible.  Thus, the Board does not have current information 
as to the manifestations of the service-connected right foot 
disability.  As to the left foot, as the April 2000 treatment 
note is not clearly legible, the Board is unable to determine 
whether any findings therein pertain to the left foot and, if 
so, what those findings are.  Accordingly, as the Board does 
not have sufficient information as to the current level of 
impairment to rate either the left foot or the right foot 
disorder, the Board is constrained to again remand this case.  

The Board notes the discussion advanced by the United States 
Court of Appeals for Veterans Claims in Fenderson v. West, 12 
Vet. App. 119 (1999), wherein it indicated that, especially 
when there was a long duration between a claimant's original 
claim for service connection and the assignment of an 
original rating, separate ("staged") ratings may be 
assigned with respect to original claims for distinct 
separate periods of time during the appeal period based on 
the facts found.  On remand, the RO should consider whether 
"staged" ratings are appropriate in this case.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses and approximate 
dates of treatment concerning all medical 
care received for his service-connected 
disabilities of the feet from March 1998 
to the present.  After obtaining any 
necessary consent, the RO should obtain 
copies of the records.

2.  The veteran should be scheduled for a 
VA examination of his service-connected 
hallux valgus, status post bunionectomy, 
right foot, with calluses and hammertoes, 
and hallux valgus, status post 
bunionectomy, left foot, with calluses, 
to determine the severity thereof.  The 
claims files must be provided to the 
examiner for use in the study of the 
veteran's case.  The examiner should 
obtain a detailed history and record the 
veteran's complaints in full.  Complete 
clinical findings should be reported.  
The extent of any functional loss of the 
feet due to weakened movement, excess 
fatigability, incoordination, or pain on 
use should be noted.  The examiner should 
also state whether any pain claimed by 
the veteran is supported by adequate 
pathology and evidenced by his visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range of motion 
loss.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

3.  Following completion of the 
foregoing, the RO should review the 
claims folders and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
insure that corrective action is taken.

4.  Thereafter, the RO should again 
consider the issues on appeal.  
Consideration should be given to whether 
"staged" ratings are appropriate in 
this case, per Fenderson v. West, 
discussed above.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





